Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/210,651 filed on 03/24/2021. This application claims benefit of provisional application No. 63/025,644 filed on 05/15/2020. Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 25 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation “receiving, from a network entity, configuration information” is vague and unclear, because it does not specify what the configuration is for nor what the configuration includes. For the purpose of examination, the claim is assumed to read as “…receiving, from a network entity, configuration information including information that the UE can use to identify a default beam for receiving a physical downlink shared channel (PDSCH)” (similar to corresponding claim 13). 

Claim 25 is rejected for the same reasons as claim 1. Similar assumption is made for the purpose of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 10-11, 13-14, 19, 22-23, 25-26, and 28-29 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 111106915 A; US 20210266947 A1 used for English translation; hereinafter “Yang”)

Regarding claim 1, Yang discloses a  method for wireless communications by a user equipment (UE), comprising: 
receiving, from a network entity, configuration information including information that the UE can use to identify a default beam for receiving a physical downlink shared channel (PDSCH) ([0030] S110. Receive association relationship indication information; [0031] The association relationship indication information in S110 can explicitly indicate that the multiple CORESETs have the association relationship, and can also implicitly indicate that the multiple CORESETs have the association relationship; [0043] Optionally, in S110, the receiving association relationship indication information includes: receiving the antenna set related information through at least one of: the configuration information of CORESET; the TCI state in the configuration information of CORESET; configuration information of RS set corresponding to TCI state in the configuration information of CORESET; configuration information of an RS corresponding to a TCI state in configuration information of a CORESET; configuration information of an RS resource corresponding to a TCI state in configuration information of a CORESET....; [0057] The candidate TCI state may be configured by the network device through RRC signaling; [0071] and Fig. 3, In S150, the target channel includes at least one of: a PDSCH scheduled by a physical downlink control channel PDCCH transmitted on the multiple first CORESETs; the TCI state indicates QCL information, which points to beam information.); 
identifying a common beam for wireless communications between the UE and the network entity based on the received configuration information ([0032] and Figs. 1 and 2, S120: Determine that multiple first control resource sets CORESETs have an association relationship according to the association relationship indication information, where the multiple first CORESETs share first QCL information; [0062] and Fig. 2, S130: Determine a first shared beam (= common beam) set of the first CORESETs according to the first QCL information.); 
identifying a default beam based, at least in part, on the common beam and one or more rules ([0063] and Fig. 2, S140: Determine the first shared beam set as a default beam set of the multiple first CORESETs; [0065] and Fig. 2: It can be understood that after the first shared beam set is determined as the default beam set of the multiple first CORESETs in S140, when the network device and the terminal device perform signal transmission, the first shared beam (the default beam) is used for signal transmission,); and 
receiving a physical downlink shared channel (PDSCH) by using the identified default beam ([0065] and Fig. 2: It can be understood that after the first shared beam set is determined as the default beam set of the multiple first CORESETs in S140, when the network device and the terminal device perform signal transmission, the first shared beam (the default beam) is used for signal transmission; [0069] and Fig. 3, S150: Determine a target reference signal RS or a target channel associated with the multiple first CORESETs; [0071] and Fig. 3, In S150, the target channel includes at least one of: a PDSCH scheduled by a physical downlink control channel PDCCH transmitted on the multiple first CORESETs.).  

Regarding claim 2, Yang discloses the limitations of claim 1 as set forth, and Yang further discloses wherein identifying the common beam comprises identifying the common beam using an implicit rule or an explicit rule ([0087] S410: Generate association relationship indication information, where the association relationship indication information is used to indicate that multiple first control resource sets CORESETs have an association relationship, and the multiple first CORESETs share first QCL information (indicating common beam); [0088] and Fig. 4: The association relationship indication information in S410 can explicitly indicate that the multiple first CORESETs have the association relationship, and can also implicitly indicate that the multiple first CORESETs have the association relationship.).  


Regarding claim 7, Yang discloses the limitations of claim 1 as set forth, and Yang further discloses wherein the common beam comprises a plurality of beams, each beam being used for communications between the UE and one of a plurality of network entities ([0032] and Figs. 1 and 2, S120: Determine that multiple first control resource sets CORESETs have an association relationship according to the association relationship indication information, where the multiple first CORESETs share first QCL information; [0062] and Fig. 2, S130: Determine a first shared beam set (= a common beam comprising a plurality of beams) of the first CORESETs according to the first QCL information; [0071] and Fig. 3, In S150, the target channel includes at least one of: a PDSCH scheduled by a physical downlink control channel PDCCH transmitted on the multiple first CORESETs; transmission of a target PDSCH implies communications between the UE and one of a plurality of network entities).  

Regarding claim 10, Yang discloses the limitations of claim 7 as set forth, and Yang further discloses receiving an indication from the network entity ([0030] S110. Receive association relationship indication information; [0031] The association relationship indication information in S110 can explicitly indicate that the multiple CORESETs have the association relationship, and can also implicitly indicate that the multiple CORESETs have the association relationship.); and 
determining that the common beam comprises the plurality of beams based on the received indication ([0032] and Figs. 1 and 2, S120: Determine that multiple first control resource sets CORESETs have an association relationship according to the association relationship indication information, where the multiple first CORESETs share first QCL information; [0062] and Fig. 2, S130: Determine a first shared beam set (= a common beam comprising a plurality of beams) of the first CORESETs according to the first QCL information.).  .  

Regarding claim 11, Yang discloses the limitations of claim 1 as set forth, and Yang further discloses wherein identifying the common beam comprises: identifying a single beam, which has a lowest transmit receive point (TRP) index or CORESET pool index associated with one network entity in a plurality of network entities including the network entity, as the common beam ([0058] Optionally, in some embodiments, the method shown in FIG. 1 further includes: determining a target first CORESET in the multiple first CORESETs; and determining the QCL information of the target first CORESET as the first common QCL information (corresponding to a common beam); [0059] The target first CORESET herein may be a CORESET that meets certain rules (requirements) in the multiple first CORESETs. For example, the target first CORESET is the CORESET whose index is a preset value in the multiple first CORESETs, or the target first CORESET is the CORESET with the lowest (or the highest) index in the multiple first CORESETs; indicating a beam associated with the lowest CORESET pool index). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species ( beam that has lowest CORESET pool index) which anticipates the genus (MPEP 2131.02).

Claims 13-14, 19, and 22-23 are rejected following the same rationale as set forth in the rejection of claims 1-2, 7, 10-11, respectively. Claims 13-14, 19, and 22-23 recite corresponding features to those in claims 1-2, 7, 10-11, respectively, from the perspective of a method for a network entity.

Claims 25-26 are rejected on the same grounds set forth in the rejection of claims 1-2, respectively. Claims 25-26 recite similar features as in claims 1-2, respectively, from the perspective of an apparatus for a UE. Yang further discloses a user equipment (UE), comprising: a receiver configured to receive, from a network entity, configuration information; at least one processor; and memory coupled to the at least one processor to perform the recited functions ([0264] and Fig. 7: the terminal device 700 includes at least one processor 701, a memory 702, a user interface 703, and at least one network interface 704.).

Claims 28-29 are rejected on the same grounds set forth in the rejection of claims 13-14, respectively. Claims 28-29 recite similar features as in claims 13-14, respectively, from the perspective of an apparatus for a network entity. Yang further discloses a network entity, comprising: a transmitter, at least one processor; and memory coupled to the at least one processor to perform the recited functions ([0273] and Fig. 8: a network device 800 includes: a processor 801, a transceiver 802, a memory 803, and a bus interface.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 3, 5, 9, 12, 15, 17, 21, 24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang et al. (US 20190273637 A1; hereinafter “Zhang”).

Regarding claim 3, Yang discloses the limitations of claim 2 as set forth, and Yang further discloses wherein: the explicit rule identifies the common beam based on the configuration information, and the configuration information jointly updates: a downlink transmission configuration indicator (TCI) identifier for a target downlink signal and an uplink spatial relation or TCI identifier for a target uplink signal; or a transmission configuration identifier (TCI) of a channel state information (CSI) reference signal (RS) (CSI-RS) or sounding RS (SRS) resource and an uplink spatial relation or TCI identifier for a target uplink signal ([0031] The association relationship indication information in S110 can explicitly indicate that the multiple CORESETs have the association relationship, and can also implicitly indicate that the multiple CORESETs have the association relationship; [0043] Optionally, in S110, the receiving association relationship indication information includes: receiving the antenna set related information through at least one of: the configuration information of CORESET; the TCI state in the configuration information of CORESET; configuration information of RS set corresponding to TCI state in the configuration information of CORESET; configuration information of an RS corresponding to a TCI state in configuration information of a CORESET; configuration information of an RS resource corresponding to a TCI state in configuration information of a CORESET....; [0057] The candidate TCI state may be configured by the network device through RRC signaling; the TCI state indicates QCL information, which points to beam information.).  
But Yang dies not disclose wherein: the implicit rule identifies the common beam based on: a quasi-colocation (QCL) assumption for receiving a control resource set (CORESET) in an active downlink (DL) bandwidth part (BWP); or a quasi-colocation (QCL) assumption of an activated PDSCH transmission configuration indicator (TCI) state in an active downlink (DL) bandwidth part (BWP).
However, in the same field of endeavor, Zhang et al. (US 20190273637 A1) discloses , wherein: the implicit rule identifies the common beam based on: a quasi-colocation (QCL) assumption for receiving a control resource set (CORESET) in an active downlink (DL) bandwidth part (BWP) ([0248] Example 9 is the one or more media of Example 1, wherein the instructions, when executed, further cause the UE to apply, for receipt of the CSI-RS, QCL information used for a control channel resource set (CORESET) associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within an active BWP of the serving cell are monitored.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang as applied to claim 2, based on the above teaching from Zhang, to derive the limitations of claim 3, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to receive a control resource set (CORESET) in an active downlink (DL) bandwidth part (BWP).

Regarding claim 5, Yang discloses the limitations of claim 1 as set forth, and Yang further discloses wherein identifying the default beam comprises identifying a beam other than the common beam as the default beam based on a quasi- colocation (QCL) assumption of a control resource set (CORESET) with a lowest identifier ([0058] Optionally, in some embodiments, the method shown in FIG. 1 further includes: determining a target first CORESET in the multiple first CORESETs; and determining the QCL information of the target first CORESET as the first common QCL information; [0059] The target first CORESET herein may be a CORESET that meets certain rules (requirements) in the multiple first CORESETs. For example, the target first CORESET is the CORESET whose index is a preset value in the multiple first CORESETs, or the target first CORESET is the CORESET with the lowest (or the highest) index in the multiple first CORESETs.). 
But Yang does not disclose identifying a beam other than the common beam as the default beam based on a quasi- colocation (QCL) assumption of a control resource set (CORESET) with a lowest identifier in a latest monitored slot of an active downlink bandwidth part (BWP).
However, in the same field of endeavor, Zhang discloses identifying a beam for receiving a reference signal based on a quasi- colocation (QCL) assumption of a control resource set (CORESET) with a lowest identifier in a latest monitored slot of an active downlink bandwidth part (BWP) ([0248] Example 9 is the one or more media of Example 1, wherein the instructions, when executed, further cause the UE to apply, for receipt of the CSI-RS, QCL information used for a control channel resource set (CORESET) associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within an active BWP of the serving cell are monitored.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang as applied to claim 1, based on the above teaching from Zhang, to derive the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to receive the up-to-date control information an active downlink (DL) bandwidth part (BWP).

Regarding claim 9, Yang discloses the limitations of claim 7 as set forth, and Yang further discloses wherein identifying the common beam comprises: identifying each respective beam of the plurality of beams based on a quasi-colocation (QCL) assumption for receiving a CORESET from a plurality of CORESETs, the plurality of CORESETs being associated with one of the plurality of network entities ([0030] S110. Receive association relationship indication information; [0031] The association relationship indication information in S110 can explicitly indicate that the multiple CORESETs have the association relationship, and can also implicitly indicate that the multiple CORESETs have the association relationship.).  
But Yang does not disclose identifying each respective beam of the plurality of beams based on a quasi-colocation (QCL) assumption for receiving a CORESET from a plurality of CORESETs in an active downlink bandwidth part (BWP).
However, in the same field of endeavor, Zhang discloses identifying each respective beam of the plurality of beams based on a quasi-colocation (QCL) assumption for receiving a CORESET from a plurality of CORESETs in an active downlink bandwidth part (BWP) ([0248] Example 9 is the one or more media of Example 1, wherein the instructions, when executed, further cause the UE to apply, for receipt of the CSI-RS, QCL information used for a control channel resource set (CORESET) associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within an active BWP of the serving cell are monitored.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang as applied to claim 7, based on the above teaching from Zhang, to derive the limitations of claim 9, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify beams based on a quasi-colocation (QCL) assumption for receiving a CORESET in an active downlink bandwidth part (BWP).

Regarding claim 12, Yang discloses the limitations of claim 1 as set forth, and Yang further discloses receiving an indication from the network entity, and wherein identifying the common beam comprises: identifying a single beam for one network entity based on the indication ([0030] S110. Receive association relationship indication information; [0031] The association relationship indication information in S110 can explicitly indicate that the multiple CORESETs have the association relationship, and can also implicitly indicate that the multiple CORESETs have the association relationship; [0032] and Figs. 1 and 2, S120: Determine that multiple first control resource sets CORESETs have an association relationship according to the association relationship indication information, where the multiple first CORESETs share first QCL information; [0062] and Fig. 2, S130: Determine a first shared beam (= common beam) set of the first CORESETs according to the first QCL information.);
But Yang does not explicitly disclose identifying a single beam for one network entity in a plurality of network entities including the network entity based on the indication.
However, in the same field of endeavor, Zhang discloses identifying a beam of a plurality of network beams for one network entity in a plurality of network entities including the network entity based on a quasi-colocation (QCL) assumption for receiving a CORESET from a plurality of CORESETs in an active downlink bandwidth part (BWP) ([0107] The RAN 610 can include one or more AN nodes or RAN nodes 611a and 611b (collectively referred to as “RAN nodes 611” or “RAN node 611”) (= a plurality of network entities) that enable the connections 603 and 604; [0248] Example 9 is the one or more media of Example 1, wherein the instructions, when executed, further cause the UE to apply, for receipt of the CSI-RS, QCL information used for a control channel resource set (CORESET) associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within an active BWP of the serving cell are monitored.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang as applied to claim 1, based on the above teaching from Zhang, to derive the limitations of claim 12, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify a beam for the network entity serving the UE among a plurality of network entities.

Claims 15, 17, 21, and 24 are rejected following the same rationale as set forth in the rejection of claims 3, 5, 9, and 12, respectively. Claims 15, 17, 21, and 24 recite corresponding features to those in claims 3, 5, 9, and 12, respectively, from the perspective of a method for a network entity.

Claim 27 is rejected on the same grounds set forth in the rejection of claim 3. Claim 27 recites similar features as in claim 3 from the perspective of an apparatus for a UE. Yang further discloses a user equipment (UE), comprising: a receiver configured to receive, from a network entity, configuration information; at least one processor; and memory coupled to the at least one processor to perform the recited functions ([0264] and Fig. 7: the terminal device 700 includes at least one processor 701, a memory 702, a user interface 703, and at least one network interface 704.).

Claim 30 is rejected on the same grounds set forth in the rejection of claim 15. Claim 30 recites similar features as in claim 15 from the perspective of an apparatus for a network entity. Yang further discloses a network entity, comprising: a transmitter, at least one processor; and memory coupled to the at least one processor to perform the recited functions ([0273] and Fig. 8: a network device 800 includes: a processor 801, a transceiver 802, a memory 803, and a bus interface.).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.

Regarding claim 4, Yang discloses the limitations of claim 1 as set forth, and Yang further discloses that a common beam can only be selected after receiving the configuration information ([0058] the method shown in FIG. 1 further includes: determining a target first CORESET in the multiple first CORESETs; and determining the QCL information of the target first CORESET as the first common QCL information. In this case, the network device can only configure QCL information for the target first CORESET through RRC signaling (or RRC signaling and MAC CE signaling), and other CORESETs in the multiple first CORESETs share the QCL information of the target first CORESET).
Although Yang does not explicitly disclose receiving an indication from the network entity, wherein: the one or more rules specify that the common beam is to be identified as the default beam after the indication is received from the network entity, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Yang.

Claim 16 is rejected following the same rationale as set forth in the rejection of claim 4. Claim 16 recites corresponding features to those in claim 4, from the perspective of a method for a network entity.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cirik et al. (US 20200221485 A1; hereinafter “Cirik”).

Regarding claim 6, Yang discloses the limitations of claim 1 as set forth. But Yang does not disclose wherein: the configuration information indicates that the common beam is not to be used as the default beam; and identifying the default beam comprises identifying a previously applicable common beam as the default beam based on the indication that the common beam is not to be used as the default beam.  
However, in the same field of endeavor, Cirik discloses identifying a previously applicable beam as the default beam for sending data under certain circumstances ([0507] A second default beam may be selected based on beam(s) used in a previous slot for downlink data reception and/or based on control information transmitted in previous time slots. The wireless device may use, for example, a beam used for a prior reception of downlink data (e.g., in a previous slot) from the second TRP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang as applied to claim 1, based on the above teaching from Cirik, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to transmit information when TCI states are not available and a common beam cannot be identified.

Claim 18 is rejected following the same rationale as set forth in the rejection of claim 6. Claim 18 recites corresponding features to those in claim 6, from the perspective of a method for a network entity.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He et al. (WO 2021068807 A1; hereinafter “He”).

Regarding claim 8, Yang discloses the limitations of claim 7 as set forth. But Yang does not disclose wherein identifying the common beam comprises: identifying each respective beam of the plurality of beams based on a respective transmission configuration indicator (TCI) state with a lowest identifier among TCI code points mapped to multiple TCI states.  
However, in the same field of endeavor, He discloses TCI code points mapped to multiple TCI states; and identifying each respective beam of the plurality of beams based on a respective transmission configuration indicator (TCI) state with a lowest identifier among TCI code points mapped to multiple TCI states (P. 7, Lines 19-26: Optionally, in this embodiment, determining the reference signal according to the mapping table between the CORESET group corresponding to the downlink signal or channel and the TCI codepoint and TCI state includes: determining the CORESET group in which the control channel corresponding to the downlink signal or channel is located; The mapping table corresponding to the CORESET group where it is located; the reference signal is determined according to the quasi co-located reference signal included in the TCI state corresponding to the predetermined L item TCI codepoint in the mapping table, where L is a positive integer greater than or equal to 1;  P. 15, Lines 19-27: Optionally, the predetermined P item may be the lowest P TCI codepoints, or the lowest P TCI codepoints in the codepoint set with the corresponding TCI state number greater than the predetermined value, or the codepoint set with the corresponding TCI state number less than or equal to the predetermined value The lowest P TCI codepoints. It is assumed here that the lowest TCI codepoint in the codepoint set with the number of corresponding TCI states greater than 1, that is, the second TCI codepoint: "001", the UE can determine the QCL hypothesis of PDSCH DM-RS 1 according to TCI state 3. Determine the QCL hypothesis of PDSCH DM-RS 2 according to TCI state 4, where B=1 and A=2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang as applied to claim 7, based on the above teaching from He, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to transmit information when TCI states are not available and a common beam cannot be identified.

Claim 20 is rejected following the same rationale as set forth in the rejection of claim 8. Claim 20 recites corresponding features to those in claim 8, from the perspective of a method for a network entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471